t c no united_states tax_court reri holdings i llc jeff blau tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date ps a partnership paid dollar_figure million in date to acquire a remainder_interest in property the agreement that created the remainder_interest provided covenants intended to preserve the value of the subject property but also limited the remedy available to the holder of the remainder_interest for a breach of those covenants to immediate possession of the property in no event would the holder of the corresponding term_interest be liable for damages to the holder of the remainder_interest on date ps assigned the remainder_interest to u a university on its form_1065 u s return of partnership income ps claimed a deduction under sec_170 of dollar_figure the form_8283 noncash charitable_contributions that ps attached to its return provides the date and manner of its acquisition of the contributed remainder_interest but left blank the space for the donor's cost or other adjusted_basis held ps' omission from its form_8283 of its cost or other adjusted_basis in the contributed remainder_interest violated the substantiation requirement of sec_1_170a-13 income_tax regs held further because ps' disclosure of its cost or other basis in the contributed_property would have alerted r to a potential overvaluation of that property omission of that information prevented the form_8283 from achieving its intended purpose the omission thus cannot be excused on the grounds of substantial compliance held further ps' failure to comply either strictly or substantially with the requirements of sec_1_170a-13 income_tax regs requires denial in full of its claimed charitable_contribution_deduction held further because of the limitation on remedies available to the holder of the remainder_interest for breaches of protective covenants the agreement that created that interest did not provide adequate protection to its holder for purposes of sec_1 b iii income_tax regs the standard actuarial factors provided under sec_7520 thus do not apply in valuing the remainder_interest instead the value of that interest is its actual fair_market_value determined without regard to sec_7520 on the basis of all of the facts and circumstances sec_1_7520-3 income_tax regs held further on the basis of all of the facts and circumstances the remainder_interest that ps assigned to u on date had a fair_market_value on that date of dollar_figure held further because the dollar_figure value that ps assigned to the remainder_interest it transferred to u is more than of that interest's actual fair_market_value ps' claimed charitable_contribution_deduction resulted in a gross_valuation_misstatement sec_6662 h held further any underpayment resulting from the disallowance of ps' claimed charitable_contribution_deduction would be attributable to a gross_valuation_misstatement to the extent the underpayment relates to the disallowance of that portion of the deduction that exceeds dollar_figure 140_tc_73 95_tc_156 overruled held further ps did not make a good-faith investigation of the value of the property subject_to the remainder_interest and thus did not have reasonable_cause for or act in good_faith with respect to its claim of a charitable_contribution_deduction that resulted in a gross_valuation_misstatement sec_6662 stephen d gardner kathleen m pakenham clint e massengill adriana m lofaro and michael j berkovits for petitioner travis vance iii kristen i nygren john m altman leon st laurent william d white and tatiana belenkaya for respondent halpern judge this case is before us for review of a notice of final_partnership_administrative_adjustment fpaa on its form_1065 u s return of partnership income for tax_year reri holdings i llc reri claimed a charitable_contribution_deduction of dollar_figure for the transfer of a noncash asset to the regents of the university of michigan university the fpaa dated date reduced reri's claimed charitable_contribution_deduction on the 1we round all dollar amounts to the nearest dollar ground that the contributed_property was worth only dollar_figure the fpaa also determined that reri's claimed deduction resulted in a substantial_valuation_misstatement within the meaning of sec_6662 in an amendment to his answer respondent asserted that reri was not entitled to any deduction for its contribution because the transaction of which it was a part was a sham for tax purposes or lacked economic_substance or alternatively that reri's deduction should be limited to the amount dollar_figure that the university realized on its sale of the contributed_property in a second amendment to his answer respondent asserted that reri's claimed deduction resulted in a gross_valuation_misstatement within the meaning of sec_6662 in a petition filed date petitioner assigns error to respondent's adjustment of reri's claimed charitable_contribution_deduction and to his assertion of penalties findings_of_fact the hawthorne property and the at t lease intergate la ii llc intergate the owner of land and a web hosting facility in hawthorne california hawthorne property entered into an industrial lease agreement dated date under which it leased the hawthorne 2all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated property to at t corp at t the at t lease had an initial term of years but provided at t with options to renew the lease for successive 5-year periods the lease provided for fixed rents during the initial term at rates that increased from dollar_figure per square foot per year to dollar_figure per square foot per year because the hawthorne property consists of big_number square feet the scheduled annual rent under the at t lease ranged from dollar_figure dollar_figure big_number to dollar_figure dollar_figure big_number if at t were to renew the lease the rent during each renewal_period would equal the then-market rate for similar_property subject_to a minimum of dollar_figure per square foot per year hawthorne's acquisition of the hawthorne property in date red sea tech i inc red sea entered into an agreement with intergate to acquire the hawthorne property on date red sea assigned to rs hawthorne llc hawthorne its right title and interest in and to its contract with intergate on date hawthorne acquired the hawthorne property from intergate subject_to the at t lease for dollar_figure hawthorne financed its acquisition with a loan from bb t bank bb t of dollar_figure the bonz rea appraisal in an appraisal dated date prepared for bb t in connection with its loan to finance hawthorne's acquisition of the hawthorne property bonz rea inc bonz rea concluded that the hawthorne property was worth dollar_figure million as of date bonz rea based its conclusion in part on a discounted cashflow analysis in making its cashflow projections bonz rea used the scheduled rent provided in the at t lease through the end of its initial term bonz rea estimated that market monthly rent at the outset of the at t lease was dollar_figure per square foot and applied a multiplier of to project market rent forward thus bonz rea estimated that in the first year following the end of the initial term of the at t lease market rent would be dollar_figure per square foot bonz rea discounted its projected cashflows through the end of the initial lease_term at a rate of and discounted its projected cashflows for the first two years following the end of that term pincite for the 17th and final year of its projections the second year following the end of the initial lease_term bonz rea included in cashflow a reversion value determined by capitalizing its projected year net operating income pincite bonz rea's projected year net operating income of dollar_figure is the difference between projected gross_income of dollar_figure and projected operating_expenses of dollar_figure the projected gross_income of dollar_figure includes assumed expense reimbursements of dollar_figure creation of the smi when hawthorne acquired the hawthorne property rs hawthorne holdings llc holdings was hawthorne's sole member and red sea was the sole member of holdings after hawthorne acquired the property under an assignment dated date assignment red sea assigned its member interest in holdings to rjs realty corp rjs subject_to red sea's reservation of an estate_for_years with a scheduled expiration date of december for convenience following the parties' lead we will refer to the term of years interest in the sole member interest in holdings created by the assignment as the toys interest and the corresponding remainder_interest as the successor member interest or smi 3on brief respondent disputes that red sea was the sole member of holdings on date and that red sea assigned to rjs a remainder_interest in the sole member interest in holdings pointing to alleged discrepancies in documentation included in the record respondent claims that a different entity owned the sole member interest in holdings on that date and assigned a remainder_interest to a different assignee respondent's claims on brief conflict with his stipulation based on the assignment that red sea assigned its membership interest in holdings subject_to reservation of an estate_for_years to rjs on or about date a breach by red sea of conditions specified in the assignment would have required its early forfeiture of the toys interest one of the specified conditions required red sea to comply with the at t lease and the bb t loan and to cause holdings and hawthorne to comply with those agreements in addition the assignment generally prohibited red sea from causing or permitting holdings or hawthorne to incur material obligations it prohibited red sea from causing or permitting any transfer of the hawthorne property or the member interest in hawthorne or the imposition of any lien or encumbrance on either and it required red sea to take all reasonable actions necessary to prevent holdings or hawthorne from committing waste in respect of the hawthorne property the assignment provides that in the event of breach by red sea or its successors the recourse of rjs or its successors shall be strictly limited to the toys interest it further provides in no event may any relief be granted that imposes on the owner from time to time of the toys interest any personal liability it being understood that any and all remedies for any breach of the provisions hereof shall be limited to such owner's right title and interest in and to the toys interest 4soon after assigning the smi to rjs red sea contributed its retained toys interest to a partnership the record provides no indication of subsequent continued by its terms the assignment is governed by the law of new york the assignment does not purport to impose on the toys holder a fiduciary duty owed to the smi holder reri's acquisition and assignment of the smi reri entered into an agreement with rjs dated as of date that provided for rjs' sale of the smi to reri for dollar_figure recitals to that agreement state that holdings continued to own of the beneficial_interest in hawthorne and hawthorne continued to own the hawthorne property in an assignment dated as of date rjs assigned the smi to reri on date reri assigned the smi to the university in contrast to the agreement under which reri acquired the smi its assignment of the smi to the university does not include recitals to the effect that on the date of the assignment holdings continued to own the sole member interest in hawthorne and hawthorne continued to own the hawthorne property holdings' transfer of its interest in hawthorne however or hawthorne's transfer of the hawthorne continued transfers of the toys interest while we have no reason to believe that assignees of the toys interest were not bound by the conditions provided in the assignment because of the exculpatory provision limiting remedies for breach of those conditions the extent to which they were binding on the owner of the toys interest as of the date of reri's gift of the smi to the university is immaterial to our disposition of the case property would have breached conditions provided in the assignment that created the smi and caused a merger of the toys interest and the smi because reri's assignment to the university identifies the transferred property as the smi rather than a fee simple interest in the sole member interest in holdings it follows that on that date of that assignment holdings continued to own the sole member interest in hawthorne and hawthorne continued to own the hawthorne property for the same reason it follows that holdings had no material liabilities on date and hawthorne had no material liabilities other than its obligation under the bb t loan reri's substantiation of its claimed charitable_contribution_deduction in an appraisal prepared for reri dated date howard c gelbtuch of greenwich realty advisors inc assigned a value of dollar_figure million to the fee interest in the hawthorne property as of date mr gelbtuch multiplied his estimate of the fee interest in the hawthorne property by an actuarial factor purportedly provided in sec_7520 to arrive at an investment value of the smi the deduction reri claimed for its assignment of the smi to the university equals the investment value determined by mr gelbtuch increased by appraisal and professional fees the form_8283 appraisal_summary that reri attached to its return indicates that it acquired the smi by purchase on date it shows no amount in the space provided for the donor's cost or other adjusted_basis expert testimony regarding the smi's value james myers petitioner offered testimony of james w myers an executive managing director at the valuation and advisory firm of cushman wakefield western inc we accepted mr myers as an expert on real_estate_valuation mr myers determined that the smi had a market_value as of date of dollar_figure million mr myers derived that value in two steps first he determined that the member interest in holdings would be worth dollar_figure million on january when the smi would become possessory he then discounted that future value back to date at a rate of mr myers derived his dollar_figure million future value for the member interest in holdings by combining the results of two slightly different approaches first he determined the value of projected post-2020 cashflows as of january to be dollar_figure million next he capitalized his estimate of net operating income from 5in date shortly after it filed its return reri filed with the delaware secretary of state a certificate of cancellation the hawthorne property for dollar_figure pincite rounding the result to dollar_figure million the dollar_figure million projected future value he selected for the member interest in holdings as of january is the approximate midpoint of the range established by the results he achieved by applying the discounted cashflow and direct capitalization methods the projected cashflows that mr myers used in applying the discounted cashflow method to determine the value of the member interest in holdings as of january reflect his determination based on an analysis of comparable properties that market rent for the hawthorne property as of date was dollar_figure per square foot per month mr myers' projections for rental income from the hawthorne property between and accrete at an assumed growth rate his estimated date market rent mr myers' projected net cashflow of dollar_figure for is the difference between his projected net operating income of dollar_figure and an assumed dollar_figure addition to capital reserves in computing net operating income for periods after mr myers included a deduction of of potential gross revenue that is the sum of rental income and expense 6for purposes of comparison the rent then provided for in the at t lease was dollar_figure per month or dollar_figure5 per square foot respondent presented no evidence to refute mr myers' determination that the rent provided in the at t lease was below market as of date reimbursements as an estimate of losses due to vacancy or uncollectible rent thus for example mr myers deducted dollar_figure of the sum of base rental revenue dollar_figure and reimbursable expenses dollar_figure for vacancy credit loss in computing net cashflow mr myers derived a terminal value in at the end of the period covered by his projections by capitalizing the final period net operating income at a rate of in discounting his projected post-2020 cashflow back to january mr myers applied the same discount rate that he used in applying the discounted cashflow method to determine the fee value of the hawthorne property as of date he derived his discount rate from two components a rate appropriate for bondable leases like the at t lease which equals the 13-year corporate bond yield in date roughly increased by a liquidity premium and the average rate of return on real_estate investments according to a survey which trended between and during the relevant period 7by contrast in projecting net cashflow through for the purpose of determining the fee value of the hawthorne property as of date mr myers assumed vacancy credit losses of only of potential gross revenue mr myers determined that the hawthorne property would have an estimated_useful_life of years and an effective age of years in when the smi becomes possessory richard voith petitioner also offered testimony of richard voith the president and founding principal of econsult solutions inc an economic consulting firm dr voith has a ph d in economics from the university of pennsylvania we accepted dr voith as an expert in the subject matter as described by petitioner's counsel of the economic determinants of value of a real_estate asset and also in how the discount rates are determined in the course of making investment in real_estate in his report dr voith did not provide a definitive opinion regarding the smi's value on date instead dr voith described general considerations relevant to determining that value that tended to support the approach taken by mr myers and the result he reached in particular dr voith presented an analysis that in his words suggests that the reri smi should be valued at at least dollar_figure million in but dr voith based that conclusion on assumptions about rental income growth rates and discount rates he did not state a conclusion on the basis of his expert judgment as to the validity of those assumptions michael cragg respondent offered testimony of michael i cragg dr cragg who has a ph d in economics from stanford university is a principal and director of the brattle group also an economic consulting firm we accepted dr cragg as an expert in finance economics and valuation in his initial report dr cragg opined that the smi was worth no more than dollar_figure million in date dr cragg began his analysis by determining the present_value of projected cashflow from the hawthorne property through the end of the initial term of the at t lease in date in making his cashflow projections dr cragg relied on the bonz rea appraisal for his estimate of operating_expenses he discounted his projected cashflows through date at a rate of which he estimated to be at t's 14-year borrowing rate applying that rate to his projected cashflows through date produced a present_value of dollar_figure million next dr cragg determined the present_value of the post-date projected cashflows from the hawthorne property by subtracting the present_value of the cashflows through date dollar_figure million from the fee value of the hawthorne property which dr cragg assumed to be dollar_figure million--the price for which hawthorne acquired the property in date thus dr cragg determined that post-date projected cashflows had a present_value of dollar_figure million dollar_figure million dollar_figure million dr cragg then determined the portion of that dollar_figure million present_value attributable to projected cashflows between the end of the initial period of the at t lease and the scheduled termination_date of the toys interest december in making that determination dr cragg first projected cashflows from the hawthorne property after the termination of the at t lease to do so he assumed that rental income in periods after the termination of the initial lease_term would equal the scheduled rent as of the end of the initial term increased by an assumed growth rate of which he derived from an index of u s commercial real_estate prices dr cragg then solved algebraically for the rate that would discount his projected post-date cashflows including a capitalized terminal value to a present_value of dollar_figure million that rate his calculations showed is applying that rate to projected cashflows after december produced a value for the smi of dollar_figure million dr cragg's use of significantly different discount rates to determine the present_value of projected cashflows before and after the expiration of the initial 8dr cragg's projected annual cashflows range from dollar_figure for to dollar_figure for term of the at t lease resulted in a pronounced cliff effect for example dr cragg assumed cashflow of dollar_figure for the month of date which he determined to have a present_value discounted pincite of dollar_figure by contrast a larger assumed monthly cashflow for date dollar_figure had a present_value discounted pincite of only dollar_figure dr cragg's initial analysis used a valuation_date of date because he prepared that analysis primarily to support respondent's argument that reri's acquisition and assignment of the smi lacked economic_substance dr cragg sought to show that the prices at which the smi changed hands did not reflect its true value he did not initially focus his analysis on the date reri contributed the smi to the university when respondent moved at trial to introduce dr cragg's report into evidence petitioner objected on relevance grounds reminding us of our conclusion in an earlier report on this case that gifts to charity need have no economic_substance beyond the mere fact of the gift reri holdings i llc v commissioner tcmemo_2014_99 at to address petitioner's objection the parties agreed to redact those portions of dr cragg's report that address issues of economic_substance and business_purpose we accepted the redacted report into evidence in a rebuttal report dr cragg indicated that the analysis presented in his original report would imply a value for the smi of dollar_figure million as of date that figure appears to be the present_value of dr cragg's projected post- cashflows discounted pincite back to date instead of his initial valuation_date of date dr cragg's rebuttal report includes a pair of tables that compare his analysis to that of dr voith under the heading cragg report each table states a value of the remainder estate as of january of dollar_figure million as explained in the more detailed of the two tables that figure equals dr cragg's projected cashflow for dollar_figure million or dollar_figure million capitalized at a rate equal to the excess of his discount rate for post-date cashflows over his assumed growth rate or mel abraham respondent also offered testimony of valuation and litigation consultant mel h abraham mr abraham has a degree in accounting and holds various certifications related to valuation and appraisal we accepted mr abraham as an expert in business valuation mr abraham determined that the smi was worth dollar_figure as of date that amount is the weighted average of the present_value of the post- cashflows mr abraham projected in five alternative scenarios reduced by a discount for lack of liquidity in determining the present_value of his projected cashflow in each scenario mr abraham applied a discount rate of which he derived by starting with an assumed risk-free rate and adding premiums attributable to equity investments in relatively small entities mr abraham's alternative scenarios rest on differing assumptions about at t's exercise of its renewal options in its lease of the hawthorne property in his scenario mr abraham assumed that at t would decline to exercise any of its renewal options resulting in the expiration of the at t lease in date in scenario sec_2 and mr abraham assumed that at t would elect to extend the lease for renewal periods of and years respectively finally in his scenario mr abraham projected cashflows through the scheduled termination of the toys interest in may at the end of the period covered by each series of projections mr abraham capitalized his projected final period cashflow at a rate of in choosing his capitalization rate mr abraham relied on the bonz rea appraisal mr abraham also relied on the bonz rea appraisal for his projections of rental income for periods after the expiration of the initial term of the at t lease in particular mr abraham accepted bonz rea's estimate that market rent for the hawthorne property would be dollar_figure per square foot per month in for periods after mr abraham purported to follow the bonz rea appraisal in applying a growth rate of but his figures actually reflect a growth rate of only mr abraham also purported to rely on the bonz rea appraisal for his projection of expenses after the initial term of the at t lease for and subsequent years mr abraham projected expenses equal to of his projected annual rental income mr abraham described his assumption of expenses equal to of rental revenue as based upon the amount used in the bonz reversion calculation on the basis of the assumptions described above mr abraham projected net cashflow from the hawthorne property for the year the smi would become possessory of dollar_figure dollar_figure monthly rent per square foot in 9the figure to which mr abraham referred in his report reflects a rounding of the growth rate that bonz rea actually applied in making its cashflow projections 10while bonz rea's projected operating_expenses of dollar_figure for year of the period covered by its projections are about of its projected gross_income of dollar_figure as noted supra pp bonz rea's projected gross_income includes assumed expense reimbursements of dollar_figure bonz rea's projected unreimbursable expenses for year of dollar_figure dollar_figure dollar_figure are just under of its projected gross rental income of dollar_figure big_number square feet months multiplier for growth between and dollar_figure inverse of assumed expense ratio opinion i jurisdiction to determine partnership items and related penalties because reri's tax_matters_partner filed a petition_for_readjustment of partnership items with this court within days of the date of respondent's fpaa sec_6226 grants us jurisdiction to determine all of reri's partnership items for and the proper allocation of those items among its partners sec_6231 defines partnership_item the term 'partnership item' means with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a sections to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level sec_301_6231_a_3_-1 proced admin regs provides that partnership items include the partnership aggregate and each partner's share of items of income gain loss deduction or credit of the partnership thus the charitable_contribution_deduction reri claimed on its form_1065 is a partnership_item that is subject_to determination in this partnership- level proceeding sec_6226 also grants us jurisdiction to determine the applicability of any penalty which relates to an adjustment to a partnership_item thus we have jurisdiction to determine the applicability of the substantial or gross_valuation_misstatement penalty of sec_6662 or h as a result of the disallowance of all or part of reri's claimed charitable_contribution_deduction ii the deductibility of reri's charitable_contribution a applicable substantiation rules sec_170 allows a deduction for any charitable_contribution made within the taxable_year only if verified under regulations prescribed by the secretary the amount of a contribution of property other than money is generally measured by the property's fair_market_value at the time of the contribution sec_1_170a-1 income_tax regs in the deficit_reduction_act_of_1984 defra pub_l_no sec a and stat pincite congress directed the secretary to prescribe regulations under sec_170 requiring donors to meet heightened substantiation requirements to support deductions claimed for charitable_contributions congress intended the new substantiation requirements to alert the commissioner to potential overvaluations of contributed_property and thus deter taxpayers from claiming excessive deductions the senate_finance_committee which first proposed strengthening the substantiation requirements for charitable_contributions noted the difficulty of detect ing all or even most instances of excess_contributions s prt no vol pincite s comm print the committee expressed concerns about taxpayers continu ing to play the 'audit lottery' id similarly the staff of the joint_committee on taxation in its general explanation of the revenue provisions of the deficit_reduction_act_of_1984 blue_book pincite j comm print observed i t is not possible to detect all or even most instances of excessive deductions by relying solely on the audit process because valuation of some types of property cannot be determined by reference to readily available and accepted valuation tables taxpayers may continue to play the 'audit lottery' and claim excessive charitable deductions in response to defra's directive the secretary amended sec_1 170a- income_tax regs by among other things adding paragraph c which provides substantiation requirements that apply to charitable_contributions made after date by specified donors including partnerships of property worth more than dollar_figure t d 1988_1_cb_99 failure to satisfy those requirements results in denial of a deduction for the contribution under sec_170 sec_1_170a-13 income_tax regs to meet the requirements the donor must obtain a qualified_appraisal of the contributed_property attach a fully completed appraisal_summary to the return on which the deduction is first claimed and maintain records containing specified information see sec_1 170a- c i a b and c income_tax regs the required appraisal_summary must provide among other things the adjusted cost or other basis of the donated property sec_1_170a-13 income_tax regs b substantial compliance in 100_tc_32 we determined that the reporting requirements of sec_1_170a-13 income_tax regs are directory and not mandatory so that a failure to comply strictly with those requirements can be excused if the donor demonstrates substantial compliance the taxpayers in that case attached to the return on which they claimed the deduction in issue an appraisal_summary on form_8283 that included all of the required information other than the appraiser's qualifications which were promptly furnished to respondent's agent at or near the commencement of his audit of their return id pincite we reasoned the denial of a charitable_contribution_deduction under these circumstances would constitute a sanction which is not warranted or justified id we thus concluded that the taxpayers had substantially complied with sec_1 170-13a income_tax regs and were entitled to the claimed deduction by contrast in 109_tc_258 aff'd without published opinion 166_f3d_332 4th cir the taxpayers neither obtained a qualified_appraisal of the nonpublicly traded stock they donated nor attached an appraisal_summary to their return the commissioner disallowed the taxpayers' claimed deduction even though she did not dispute that the deducted amount equaled the stock's value we rejected the taxpayers' argument that they had substantially complied with the substantiation requirements given the statutory language requiring a qualified_appraisal and the thrust of the concerns about the need of respondent to be provided with appropriate information in order to alert respondent to potential overvaluations we wrote petitioners simply do not fall within the permissible boundaries of bond id pincite see also alli v commissioner tcmemo_2014_15 at in determining whether a taxpayer has substantially complied with the charitable reporting regulations we return to the purpose of the regulations in smith v commissioner tcmemo_2007_368 wl at aff'd 364_fedappx_317 9th cir we derived from bond and hewitt a standard for determining substantial compliance under which we consider whether the donor provided sufficient information to permit the commissioner to evaluate the reported contributions as intended by congress c reri's failure to substantiate its claimed deduction the form_8283 appraisal_summary that reri attached to its return indicates that it acquired the smi by purchase on date but shows no amount in the space provided for the donor's cost or other adjusted_basis thus reri's form_8283 did not satisfy the requirement of sec_1 170a- c ii e income_tax regs moreover because reri's omission of its basis in the smi from the form_8283 it attached to its return prevented the appraisal_summary from achieving its intended purpose reri's failure to meet the requirement of sec_1_170a-13 income_tax regs cannot be excused by substantial compliance as explained above congress directed the secretary to adopt stricter substantiation requirements for charitable_contributions to alert the commissioner in advance of audit of potential overvaluations of contributed_property and thereby deter taxpayers from claiming excessive deductions in the hope that they would not be audited s prt no vol supra pincite blue_book supra pincite see also hewitt v commissioner t c pincite reri acquired the smi for about dollar_figure million in date and claimed a charitable_contribution_deduction of about dollar_figure million for its assignment of the smi to the university in date the significant disparity between the claimed fair_market_value and the price reri paid to acquire the smi just months before it assigned the smi to the university had it been disclosed would have alerted respondent to a potential overvaluation of the smidollar_figure because reri failed to provide sufficient information on its form_8283 to permit respondent to evaluate its reported contribution cf smith v commissioner wl at we cannot excuse on substantial compliance grounds reri's omission from that form of its basis in the smi therefore reri did not a ttach a fully completed appraisal_summary to its return as required by sec_1 170a- c i b income_tax regs because reri did not meet the substantiation requirements provided in sec_1_170a-13 income_tax regs it is not 11in some cases the donor's basis in the contributed_property could affect the amount of the deduction allowed and thus would be essential information see alli v commissioner tcmemo_2014_15 at sec_170 requires that the amount of a charitable_contribution_deduction otherwise allowed by sec_170 be reduced by the amount of gain which would not have been long- term capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution however because reri had held the smi for more than one year when it contributed the smi to the university any gain the partnership would have recognized had it sold the smi on the date of the gift would have been long-term_capital_gain see sec_1222 entitled to any deduction under sec_170 for its contribution of the smi to the university see sec_170 sec_1_170a-13 income_tax regsdollar_figure iii penalties as noted at the outset the fpaa determined that the charitable_contribution_deduction that reri claimed for its assignment of the smi to the university resulted in a substantial_valuation_misstatement within the meaning of sec_6662 in addition in an amendment to his answer respondent asserted that reri's claimed deduction resulted in a gross_valuation_misstatement within the meaning of sec_6662 12because we conclude that reri's failure to comply with the substantiation requirements of sec_1_170a-13 income_tax regs justifies the full disallowance of its claimed deduction we need not consider the other arguments respondent made to disallow that deduction in its entirety including his claim that reri's acquisition and assignment of the smi lacked economic_substance and should be disregarded and his questions about the legal validity and enforceability of the smi and red sea's ownership of the sole member interest in holdings and thus its ability to transfer any recognized rights to reri in addition because we conclude that reri did not attach to its return a fully completed appraisal_summary as required by sec_1_170a-13 income_tax regs we need not address respondent's argument that the gelbtuch appraisal was not a qualified_appraisal within the meaning of sec_1_170a-13 income_tax regs a background the accuracy-related_penalties for valuation misstatements sec_6662 and b imposes an accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to a substantial_valuation_misstatement the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 in the case of a gross_valuation_misstatement the penalty rate is increased from to sec_6662 the substantial_valuation_misstatement penalty applies to any portion of an underpayment that is attributable to the taxpayer's claiming on a return a value or basis_of_property that is or more of the correct value or basis sec_6662 the gross_valuation_misstatement penalty applies if the claimed value or basis is or more of the correct amount sec_6662 the penalty for a valuation misstatement does not apply however unless the portion of a taxpayer's underpayment for a taxable_year attributable to either a substantial or a gross_valuation_misstatement exceeds dollar_figure or in the case of most corporations dollar_figure sec_6662 in the case of a partnership or other pass-through entity t he determination of whether there is a substantial or gross_valuation_misstatement is made at the entity level sec_1_6662-5 income_tax regs see also sec_1_6662-4 income_tax regs defining pass-through entity the dollar limitation provided by sec_6662 however is applied at the partner level sec_1_6662-5 income_tax regs sec_6664 provides an exception to the accuracy-related and fraud penalties if there was reasonable_cause for the portion of the underpayment subject_to the penalty and the taxpayer acted with good_faith with respect to that portion under sec_6664 however the reasonable_cause exception does not apply to a substantial or gross_valuation_misstatement arising from a claimed charitable_contribution_deduction unless a the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and b in addition to obtaining such appraisal the taxpayer made a good_faith investigation of the value of the contributed_property scope of jurisdiction to determine penalties and defenses as noted at the outset sec_6226 grants us jurisdiction in this partnership-level proceeding to determine the applicability of any penalty related to the disallowance of reri's claimed charitable_contribution_deduction in our exercise of that jurisdiction we must make all the legal and factual determinations that underlie the determination of the penalty other than partner-level defenses sec_301_6221-1 proced admin regs in particular the determination of whether the disallowance of reri's deduction results in a substantial or gross_valuation_misstatement must be made at the partnership level e g 82_fedclaims_636 t he determination of whether a substantial or gross_valuation_misstatement exists is made at the entity level aff'd 608_f3d_1366 fed cir as noted above however our jurisdiction does not extend to the evaluation of partner-level defenses which are those that are personal to the partner or are dependent upon the partner's separate_return and cannot be determined at the partnership level sec_301_6221-1 proced admin regs although the regulations list the reasonable_cause exception of sec_6664 as an example of a partner-level defense id they do not foreclose the possibility that a partnership may have its own reasonable_cause defense thus this court and others have considered reasonable_cause defenses in partnership-level proceedings when those defenses are based on facts and circumstances common to all partners such as the reliance of a partnership's managing partner on the advice of counsel e g stobie creek f 3d pincite1 am boat co v united_states 583_f3d_471 7th cir tigers eye trading llc v commissioner tcmemo_2009_121 wl at santa monica pictures llc v commissioner tcmemo_2005_104 wl at in the case of a valuation_misstatement_penalty arising from the disallowance of all or part of a partnership's claimed charitable_contribution_deduction however the availability of a reasonable_cause defense can be considered only at the partnership level as noted above in that circumstance the reasonable_cause exception does not apply unless the partnership's deduction is supported by both a qualified_appraisal and a good-faith investigation into the value of the contributed_property sec_6664 and satisfaction of the conditions specified in sec_6664 are partnership-level determinations 131_tc_112 vacated on other grounds 615_f3d_321 5th cir the good-faith investigation required by sec_6664 must be made by a person with authority to act on behalf of the partnership 139_tc_304 aff'd in part vacated in part 755_f3d_236 5th cir burden_of_proof rule a provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent in regard to penalties the commissioner bears the burden of production see sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 once the commissioner satisfies his burden of production the taxpayer generally has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see id pincite we must first determine whether respondent satisfied the burden of production imposed on him by sec_7491 by producing evidence regarding the appropriateness of either the substantial or gross_valuation_misstatement penalty if so we must then consider whether any partnership-level defenses such as reasonable_cause prevent the application of either penalty b whether any underpayment resulting from the disallowance of reri's claimed deduction could be attributable to a gross or substantial_valuation_misstatement we begin by considering whether any underpayment resulting from our disallowance of reri's claimed charitable_contribution would be attributable to a gross or substantial_valuation_misstatement even though that disallowance results not from reri's claiming a value for the smi in excess of its correct value but instead from the partnership's failure to substantiate its claimed deduction in accordance with sec_1_170a-13 income_tax regs we conclude that if a taxpayer claims a deduction that overstates by or the value or basis_of_property any underpayment resulting from the disallowance of that deduction on grounds unrelated to valuation is nonetheless attributable to the valuation misstatement within the meaning of sec_6662 and h to the extent that the underpayment relates to the disallowance of that portion of the deduction that exceeds the property's correct value or basis 140_tc_73 in 89_tc_912 aff'd 862_f2d_540 5th cir we concluded that valuation misstatement penalties do not apply to a taxpayer who overstates the value or basis_of_property if the taxpayer's underpayment results not from that misvaluation but instead from the complete disallowance of the taxpayer's claimed deductions or credits on grounds unrelated to valuation todd involved taxpayers who had participated in a marketed tax_shelter participating taxpayers had claimed depreciation_deductions and investment tax_credits in respect of property in which they claimed a basis of dollar_figure per unit in a prior test case we had determined that the basis of each unit did not exceed dollar_figure noonan v commissioner tcmemo_1986_449 tax ct memo lexis at aff'd sub nom hillendahl v commissioner 976_f2d_737 9th cir the basis claimed by participating taxpayers thus resulted in a valuation_overstatement for purposes of sec_6659 of prior_law the deductions and credits claimed by the todd taxpayers however were disallowed because their property had not been placed_in_service until after the year in issue therefore we held that the underpayment of those taxpayers was not attributable to the valuation_overstatement todd v commissioner t c pincite congress had enacted sec_6659 to enable us to reduce our caseload the commissioner's interpretation of that section we reasoned would require us to determine the existence of a valuation_overstatement even when we chose to determine the taxpayer's underlying tax_liability on other grounds such a requirement we wrote would prolong and multiply litigation is contrary to sound judicial administration and appears contrary to congressional intent to reduce our case load id pincite in 92_tc_827 we extended the todd rationale to a case in which the taxpayers sought to avoid the valuation_overstatement_penalty resulting from a disallowance of claimed investment tax_credits by conceding that they were not entitled to the credits in issue for reasons unrelated to the value of the property in 95_tc_156 we held that taxpayers were not liable for the valuation_overstatement_penalty provided in sec_6659 because we disallowed their claimed charitable_contribution_deduction entirely on the ground that their gift was subject_to a condition because the disallowance was not the result of a valuation_overstatement we concluded relying on both todd and mccrary that the penalty did not apply if inv co remains reliable precedent it supports a determination in the present case that any underpayment resulting from our disallowance of reri's claimed charitable_contribution would not be attributable to a gross or substantial_valuation_misstatement in ahg invs llc v commissioner t c pincite however we overruled both todd and mccrary because of our overruling of the two cases on which we relied in inv co we will no longer follow that case instead we view inv co as having been overruled sub silencio by ahg ahg involved a partner who had been allocated a share of partnership loss that the commissioner disallowed in an fpaa the taxpayer in ahg conceded that he was not entitled to the disallowed loss because he was not at risk under sec_465 and the partnership's allocation to him of a share in the loss did not have substantial economic_effect within the meaning of sec_704 the taxpayer made this concession we found in an attempt to avoid application of the gross_valuation_misstatement penalty ahg invs llc v commissioner t c pincite the taxpayer moved for partial summary_judgment that the valuation_misstatement_penalty did not apply as a matter of law because the disallowance of the loss in issue rested on grounds unrelated to valuation or basis we denied the taxpayer's motion and ruled that a taxpayer may not avoid the gross_valuation_misstatement penalty merely by conceding a deduction or credit on a ground unrelated to value or basis_of_property id pincite our conclusion in ahg squarely conflicted with our prior opinion in mccrary we resolved that conflict by overruling mccrary id pincite overruling mccrary did not require overruling todd as well we could have distinguished cases in which a taxpayer attempts to avoid a valuation_misstatement_penalty by means of a selective concession on possibly spurious grounds from those in which we ourselves determine that valid alternative grounds require the denial of a claimed tax_benefit but in ahg we declined to draw that distinction finding that the commissioner had met his burden to persuade us to overrule our precedent established by todd and mccrary id although our precise holding in ahg related to taxpayer concessions and thus does not conflict with todd we grounded our holding in ahg on a broader principle that an underpayment_of_tax may be attributable to a valuation misstatement even when the commissioner's determination of an underpayment_of_tax may also be sustained on a ground unrelated to basis or valuation id pincite our adoption of that principle required us to overrule todd and also requires that we overrule inv co an argument grounded in the todd rationale may remain viable in the courts of appeals for the fifth and ninth circuits the court_of_appeals for the fifth circuit not only affirmed our decision in todd it also extended the todd rationale to a case involving losses and credits disallowed on economic_substance grounds even though the economic_substance analysis depended in part on the overvaluation of the property in respect of which the losses and credits were claimed see 902_f2d_380 5th cir rev'g tcmemo_1988_408 more recently in 679_f3d_339 5th cir the court expressed reservations about the rationale of todd and heasley but nonetheless followed those cases under stare_decisis in a separate concurring opinion joined by the other two judges on the panel judge prado suggested that the todd heasley rule may be misguided id pincite prado j concurring the court_of_appeals for the ninth circuit followed todd in its decision in 893_f2d_225 9th cir aff'g tcmemo_1988_416 more recently in 556_f3d_1056 9th cir aff'g in part rev'g in part tcmemo_2006_131 the court suggested that were it not constrained by gainer it might follow other circuits and apply an overvaluation penalty in cases like heasley in which overvaluation is intertwined with a tax_avoidance scheme that lacks economic_substance because reri was dissolved in and had no principal_place_of_business when petitioner filed his petition in absent a written stipulation to the contrary the present case would be appealable to the court_of_appeals for the d c circuit rather than the court_of_appeals for either the fifth or the ninth circuit see sec_7482 143_tc_41 therefore we are not bound by the doctrine_of 54_tc_742 aff'd 445_f2d_985 10th cir to apply in the present case the rule announced in todd and upheld by the court_of_appeals for the fifth circuit in its affirmance of our decision in that case and also applied by the court_of_appeals for the ninth circuit in gainer instead under stare_decisis the principle we adopted in ahg in overruling both todd and mccrary governs the present case c the smi's value because reri did not meet the substantiation requirement provided in sec_1_170a-13 income_tax regs the value of the smi that reri contributed to the university is irrelevant to the issue of the amount of the deduction to which the partnership is entitled for that contribution nonetheless we must determine the smi's value to decide whether the value reri claimed on its return resulted in a gross or substantial_valuation_misstatement within the meaning of sec_6662 or h as noted above the amount of a contribution of property other than money is generally measured by the property's fair_market_value at the time of the contribution sec_1_170a-1 income_tax regs a property's fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs in most cases the willing buyer-willing seller standard is not applied directly to annuities life estates terms of years remainders reversions and similar partial_interests in property instead those interests are generally valued under tables prescribed by the secretary that divide the fair_market_value of the underlying property among the several interests in the property on the basis of their present values determined using a prescribed interest rate see sec_7520 applicability of sec_7520 sec_1_7520-3 income_tax regs limits the application of the standard actuarial factors provided in the sec_7520 tables under that regulation the standard factors apply to value a remainder_interest only if the agreements governing the property provide adequate protection to the holder of that interest sec_1_7520-3 income_tax regs those protections must be consistent with the preservation and protection that the law of trusts would provide for a person who is unqualifiedly designated as the remainder beneficiary of a_trust for a similar duration id the protective provisions must assure that the property will be adequately preserved and protected eg from erosion invasion depletion or damage until the remainder_interest takes effect in possession and enjoyment id the provisions of the arrangement and the surrounding circumstances must manifest the transferor's intent that the entire disposition provide the remainder beneficiary with an undiminished interest in the property transferred at the time of the termination of the prior interest id in addition the standard actuarial factors provided in the sec_7520 tables generally may not be used to value a remainder_interest that is a restricted beneficial_interest sec_1_7520-3 income_tax regs a remainder_interest is a restricted beneficial_interest if it is subject_to a contingency power or other restriction whether the restriction is provided for by the terms of the trust will or other governing instrument or is caused by other circumstances id when the standard table factors cannot be used to value a remainder_interest its actual fair_market_value must be determined on the basis of all of the facts and circumstances without regard to sec_7520 sec_1_7520-3 income_tax regs the threshold question in determining whether the value of the smi that reri reported on its return resulted in a gross or substantial_valuation_misstatement within the meaning of sec_6662 or h is whether the value of that property must be determined under sec_7520 respondent argues that the smi is a restricted beneficial_interest and that it does not meet the adequate protection requirement of sec_1_7520-3 income_tax regs regarding that requirement respondent observes that unlike the holder of a remainder_interest in trust the smi holder could not sue the toys holder for breaches of fiduciary duty moreover respondent notes t he only recourse available to the smi holder in the event the toys holder sells exchanges wastes or overly encumbers the hawthorne property is to take immediate possession of the now-damaged toys interest or property we agree with respondent that the inability of the smi holder to recover damages for waste or other acts that prejudice its interests exposes the smi holder to a sufficient risk of impairment in value that the smi holder does not enjoy a level of protection consistent with that provided by the law of trustsdollar_figure because we conclude that the smi does not meet the adequate protection requirement of sec_1_7520-3 income_tax regs we need not consider respondent's arguments for treating the smi as a 13we do not agree with respondent however that the absence of a fiduciary duty owed by the toys holder to the smi holder is dispositive as petitioner argues if the mere absence of a fiduciary relationship between term and remainder holders violates the adequate protection requirement of sec_1_7520-3 income_tax regs then no remainder_interest created outside a_trust could be valued under sec_7520 in 143_tc_41 as petitioner observes we rejected his argument that the adequate protection requirement applies only to interests in trust if the adequate protection requirement applies to interests created outside of trusts as well as to interests in trust property it must be that the absence of a fiduciary relationship does not violate that requirement restricted beneficial_interest within the meaning of sec_1_7520-3 income_tax regs the commission of waste would not only breach the assignment that created the smi it would also violate the toys holder's duty to the smi holder under new york law see n y real prop acts law sec_801 mckinney providing for action for waste against tenant for years who commits waste upon real_property estate of gaffers n y s 2d app div it is a general_rule that a tenant for life must pay the taxes and make all ordinary reasonable and necessary repairs required to preserve the property and prevent its going to decay or waste but the exculpatory provision in the assignment should be interpreted to limit liability for breaches not only of the covenants included in that agreement but also of general duties under new york law see the 973_f2d_82 2d cir travelers considered whether a creditor had standing under a fraudulent conveyance statute to set_aside distributions by a partnership debtor to its partners the creditor argued that the distributions left the partnership with inadequate funds to pay taxes on the property that secured the debt and that the partnership's failure to pay taxes violated its duties to the creditor to preserve the value of the mortgaged property the partnership argued that the distributions did not prejudice the creditor's rights because under the loan agreement its remedies in the event of breach were limited to foreclosure on the property thus even if the partnership as mortgagor had breached its duties to the creditor by failing to pay taxes on the mortgaged property the creditor would not have been entitled to damages its remedy would have been limited to taking possession of the property subject_to a lien for the unpaid taxes the creditor argued that but for the distributions in issue it could have collected damages under a tort action for waste the court_of_appeals for the second circuit disagreed reading the exculpatory clause in the parties' agreement as foreclosing damages under tort actions as well as for breaches of the mortgagor's contractual obligations denominating the action as one sounding in tort as urged by plaintiff the court reasoned does not save it id pincite-dollar_figure similarly we conclude that new york courts would not have allowed the smi holder to avoid the exculpatory provision included in the assignment by denominating its action against the toys holder as 14despite its conclusion in the 973_f2d_82 2d cir that the creditor-plaintiff would not have been entitled to damages for the partnership-debtor's failure to pay property taxes on the mortgaged property the court_of_appeals for the second circuit vacated the lower court's dismissal of the creditor's action because of the possibility that but for the distributions in issue the creditor might have been able to bring an equitable action to require the partnership to pay the taxes one for breach of the toys holder's duties under new york law rather than for breach of the covenants included in the assignment as shown above the holder of a remainder_interest in property even outside of a_trust would be protected against waste and other actions that would impair the value of the property the holder of a remainder_interest in trust as the beneficiary of a fiduciary duty owed by the trustee would enjoy if anything even greater protection see generally restatement trust sec_3d secs addressing duties of prudence loyalty and impartiality that constitute the fundamental standards of fiduciary conduct in trust administration therefore a fortiori the exposure of the smi holder to the risk of impairment in the value of its interest due to waste or other adverse actions means that the smi holder does not enjoy a level of protection consistent with that provided by the law of trusts cf sec_1_7520-3 income_tax regs consequently the value of the smi for the purpose of determining the amount of the deduction to which reri would have been allowed for its contribution of that property to the university had the partnership complied with the substantiation requirements of sec_1 170a- c income_tax regs would not have been the smi's present_value determined under sec_7520 id instead the amount reri would have been entitled to deduct would have been the actual fair_market_value of the smi determined without regard to sec_7520 based on all of the facts and circumstances sec_1_7520-3 income_tax regs the value of the smi based on all of the facts and circumstances a the three fundamental components of the smi's value the value of the smi on date the date that reri assigned it to the university turns on three amounts the projected cashflow from the hawthorne property for the expected growth rate in cashflows thereafter and the discount rate applied to determine the present_value of the post-2020 cashflows as of the valuation_date in particular the value of the smi as of date can be expressed by the following formula 2021cf r g r where 2021cf is the projected cashflow from the hawthorne property for r is the discount rate and g is the projected growth rate in cashflows after the first phrase in the formula 2021cf r g determines the value as of january of all remaining cashflows from the property by capitalizing projected cashflow in perpetuity15 at a rate equal to the excess of the discount 15we recognize of course that the hawthorne property cannot be expected to produce rental income indefinitely without further material capital investments respondent did not refute the determination by petitioner's expert mr myers that continued rate over the growth rate the second phrase in the formula r is simply a discount factor that discounts the january value back dollar_figure years to the date of the gift b the analyses of the three principal experts although the detailed mechanics employed by the experts who offered testimony at trial differed somewhat each expert's conclusion can be expressed in terms of the formula shown above for example petitioner's expert mr myers projected cashflow at dollar_figure and assumed that cashflow would increase per year the dollar_figure value mr myers assigned to the smi effectively discounts post-2020 cashflows at a rate of about that is dollar_figure dollar_figure by contrast dr cragg who testified on behalf of respondent valued the smi as of date at about dollar_figure million dr cragg's analysis implies a continued the hawthorne property would have an estimated_useful_life of years and an effective age of years in those figures suggest that the property's useful_life would end in if the property had a 65-year total life and an effective age of years in it would have years in its useful_life then remaining the parties' experts generally ignored the limited useful_life of the hawthorne property and computed the smi's value by capitalizing projected cashflows in perpetuity we have confirmed that taking into account an assumed cessation of rental income after would not materially affect the smi's value projected cashflow of dollar_figure he derived that amount by accreting pincite the rent provided for the final year of the initial period of the at t lease dr cragg discounted his projected future cashflows at a rate of that is dollar_figure dollar_figure dr cragg derived his discount rate from the price at which hawthorne bought the hawthorne property from intergate in date dr cragg reasoned that intergate and hawthorne implicitly valued post-date cashflows at that rate which reflects a risk premium of over the date long-term applicable_federal_rate afr of revrul_2002_5 2002_1_cb_461 respondent's other expert mr abraham determined that the smi was worth dollar_figure as of date mr abraham projected cashflow of dollar_figure which he derived from the forecast of rental income made in the bonz rea appraisal mr abraham's report includes a stated assumption that rent would increase after pincite although his projected rents actually increase at only per year his report fails to explain that discrepancy given those assumptions mr abraham implicitly discounts his projected post-2020 cashflows 16dr cragg projected cashflow of dollar_figure for and assumed an annual growth rate of thus his analysis implies a projected cashflow for of dollar_figure or dollar_figure from the hawthorne property at a rate of that is dollar_figure dollar_figure mr abraham purported to apply a discount rate of which he derived by adding to an assumed risk-free rate premiums attributable to equity investments in relatively small entities mr abraham's effective discount rate however was less than the rate he professed to apply because at the end of the time horizon in each of the scenarios he considered using alternative assumptions regarding at t's exercise of renewal options he capitalized the assumed final period rent at a rate of only capitalizing pincite cashflows expected to grow pincite per year is akin to discounting those cashflows pincite thus mr abraham applied an discount rate to cashflows within each assumed time horizon and a discount rate to cashflows thereafter we can think of no justification for that approach if anything cashflows further in the future should be discounted at a higher rate reflecting the greater uncertainty inherent in projecting themdollar_figure whatever the conceptual merit of mr abraham's approach it is 17mr abraham relied on the bonz rea appraisal for his capitalization rate that appraisal however employed a rate to discount projected cashflows through and a rate to discount projected cashflows in and bonz rea then capitalized post-2018 cashflows pincite which given an assumed growth rate in rent of was akin to discounting continued not surprising that as an arithmetic matter his effective discount rate of is a blend of his professed discount rate and the sum of his capitalization and assumed growth rates or in summary the key inputs used by the three principal experts and their resulting conclusions are as follows expert mr myers dr cragg mr abraham cashflow dollar_figure big_number big_number growth percent discount percent dollar_figure dollar_figure dollar_figure dollar_figure smi value dollar_figure big_number big_number c evaluating the experts i projected cashflows because respondent presented no evidence to refute mr myers' determination that the rent provided in the at t lease was below market as of date we find mr myers' projected cashflow more reliable than either dr cragg's or mr abraham's because dr cragg simply extrapolated from the final period of the at t lease to project rents after date if the rent provided in the at t lease had fallen below market as of the date continued those cashflows pincite thus bonz rea in contrast to mr abraham applied increasing effective discount rates for longer discount periods valuation_date then dr cragg's post-date projections would have understated projected rental income mr abraham relied on bonz rea projections of rental income rather than extrapolating from the at t rent he also relied on bonz rea for projected expenses but unlike bonz rea he failed to consider the lessor's right to reimbursement of most expenses from the tenant thus mr abraham's projected cashflow is even lower than dr cragg's and even less reliable ii applicable discount rate by contrast we generally find dr cragg's determination of the rate at which to discount post-2020 cashflows to be more credible than mr myers' primarily because dr cragg's analysis gives more account to the difference in risk between the expected cashflows during and after the initial period of the at t lease dr cragg discounted the rent provided for in the initial term of the at t lease at an interest rate intended to estimate at t's 14-year borrowing rate as of his valuation_date of date he then determined the rate at which intergate and rs hawthorne implicitly discounted what would have been the expected cashflows after the expiration of the initial term of the at t lease it seems plausible that intergate and rs hawthorne would discount post-date projected cashflows more heavily to take into account uncertainties about whether at t would renew its lease whether a replacement tenant could be found if at t declined to renew and in either event what market rents would be at that time mr myers' analysis did not differentiate as significantly between pre- and post-date cashflows mr myers discounted cashflows up to using a rate which he derived in part from the 13-year corporate bond yield he used the same discount rate to discount post-2020 cashflows back to january but he used an rate to discount back to date his projected value of the hawthorne property as of january mr myers did not explain why different discount rates should apply to discount post-january cashflows first back to january and then from that date back to august dollar_figure 18although mr myers applied rates of both and to discount projected post-2020 cashflows his overall effective discount rate was just above because he derived a terminal value in at the end of the period covered by his projections by capitalizing the final period cashflow pincite without adjusting for continued growth in rents in effect mr myers' projections assume that annual rent would grow pincite per year through and then remain flat thereafter had mr myers assumed continued growth in rents deriving his terminal value by dividing the final period cashflow by the excess of his discount rate over his assumed growth rate of the value he assigned to the smi as of date would have reflected an effective overall discount rate of petitioner challenges dr cragg's use of an estimate of the interest rate on at t bonds to discount scheduled rent during the initial term of the at t lease petitioner argues that dr cragg failed to take into account the greater liquidity risk involved in ownership of the hawthorne property than in ownership of an at t bond we find petitioner's argument unpersuasive for two reasons first although the rate that dr cragg used to discount the scheduled rent during the initial term of the at t lease did not include an explicit liquidity premium the rate he used still exceeded the rate that petitioner's expert mr myers viewed as appropriate for a bondable lease structure second because the value of the right to receive rent from at t consists solely in a promised stream of fixed payments that right is akin to an annuity and is thus distinct in nature from those interests to which a marketability discount is typically applied cf 116_tc_142 rev'd 342_f3d_85 2d cir as we explained in estate of gribauskas in support of our holding that an inalienable right to annual installments of a lottery prize could be valued using the sec_7520 tables d iscounts for lack of marketability are most prevalent in valuation of closely held stock or fractional interests in property such is appropriate in that capital appreciation which can usually be accessed only through disposition is a significant component of value the value of an annuity in contrast exists solely in the anticipated payments and inability to prematurely liquidate those installments does not lessen the value of an enforceable right to dollar_figurex annually for x number of years id see also 349_f3d_850 5th cir w e think it unreasonable to apply a non-marketability discount when the asset to be valued is the right independent of market forces to receive a certain amount of money annually for a certain term aff'g tcmemo_2001_170 petitioner also calls attention to allegedly strange results produced by dr cragg's analysis for example petitioner claims that dr cragg predicted that the hawthorne property would have a value in january of dollar_figure million just slightly above the dollar_figure million price for which hawthorne bought the property from intergate in date petitioner argues that in the light of dr cragg's projection of increasing rents the property could not possibly be worth approximately the same amount in as in petitioner fails to appreciate the import of dr cragg's analysis the dollar_figure million figure petitioner cites is not a prediction of the value the hawthorne property will have in january instead that figure is an anachronism it is the value of the remaining projected cashflows as of january capitalized at a rate that reflects the risk seen in an investment in the property as of by many of the risks perceived in will have been realized or notdollar_figure petitioner also points to various cliff effects arising from dr cragg's use of a different rate to discount projected cashflows before and after the expiration of the initial term of the at t lease in date for example petitioner observes that under dr cragg's analysis the present_value of receiving rent from at t in date is almost four times higher than the present_value of receiving projected rent of a larger amount in date far from demonstrating fundamental flaws in dr cragg's methodology as petitioner claims the comparison of the present_value of the projected rents in may and date simply reflects the greater confidence of receiving the scheduled rent from at t in accordance with the 19assume for example that a property is certain to produce dollar_figure of net cashflow each year for years thereafter the property has an equal chance of either producing dollar_figure per year for another years or being worthless if the risk-free rate of return i sec_5 an investor would pay dollar_figure for the property the present_value of a 15-year annuity of dollar_figure discounted pincite is dollar_figure the present_value of dollar_figure discounted back years pincite is dollar_figure the assumed purchase_price of dollar_figure equals dollar_figure dollar_figure that purchase_price reflects an implicit discount rate of about --that is a 30-year annuity of dollar_figure has a present_value discounted pincite equal to the assumed purchase_price the cashflow from year to year discounted back to the end of year pincite would have a value of dollar_figure but that amount cannot be viewed as a prediction of the value the property will have at the end of year at that time the property will be worth either dollar_figure or zero terms of the lease the rent to be received the following month after the expiration of the initial lease_term was much less predictable although we generally found dr cragg's approach to deriving an appropriate discount rate more persuasive his analysis did suffer from being directed at a date other than date the date of reri's gift of the smi to the university we find inadequate dr cragg's efforts in his rebuttal report to revise his analysis to derive a value for the smi as of the date of the gift it appears that dr cragg simply applied his rate to discount projected post- cashflows back to date instead of back to his initial valuation_date of date that approach might have been defensible in the absence of evidence that interest rates or projections of future rents changed between date and date in fact however on the basis of mr myers' evaluation of comparable properties it appears that market rents increased during that period so that the rent provided in the at t lease which bonz rea determined to be below market at the outset of the lease had fallen even further below market by date in addition general interest rates declined between date the date of the arm's-length sale of the hawthorne property from which dr cragg derived his discount rate and date therefore even in the absence of reason to believe that the appropriate credit spread for post-date rents from the hawthorne property would have changed between date and date dr cragg's discount rate failed to reflect changes in general interest rates during that period on the basis of the considerations described above in determining the appropriate rate at which to discount projected post-2020 cashflows from the hawthorne property we have adjusted dr cragg's rate to reflect changes in the afr between date and date in other words we conclude that the projected cashflows should be discounted at a rate of equal to the sum of the risk premium dr cragg determined and the long-term afr for august dollar_figure revrul_2003_94 2003_2_cb_357 applying a discount rate of to the post-2020 cashflows from the hawthorne property as projected by mr myers would result in multiple valuation allowances for the risk that the hawthorne property would go vacant after the initial term of the at t lease should at t not renew its lease or that any 20we are not persuaded that mr abraham's analysis which applied an effective discount rate of justifies using a discount rate below the rate we have chosen mr abraham's analysis was flawed by his use of a capitalization rate lower than the difference between his professed discount rate of and his assumed growth rate the rough equivalence between mr abraham's professed discount rate in contrast to the effective rate he actually employed and the rate we determine to be appropriate appears to be coincidental replacement tenant would be less creditworthy those risks were presumably among those taken into account in the risk premium that dr cragg derived from the price that hawthorne paid for the hawthorne property but mr myers accounted for those risks separately not by using a higher rate to discount post- date cashflows but by reducing those cashflows by increased estimates of vacancy or credit losses therefore in determining the projected cashflows to which to apply our selected discount rate we will add back to mr myers' projected cashflow of dollar_figure his estimated vacancy credit loss for that year of dollar_figure we thus conclude that the smi that reri contributed to the university on date had a fair_market_value as of that date of dollar_figure which equals the present_value of the post-2020 cashflows from the hawthorne property as projected by mr myers without regard to his estimates of vacancy credit losses discounted back to the valuation_date at a rate of stated in terms of the formula presented supra part iii c a dollar_figure dollar_figure dollar_figure d application of arithmetic threshold for gross_valuation_misstatement it follows from our determination that the smi was worth dollar_figure when reri contributed it to the university on date that the partnership's claim of a charitable_contribution_deduction of dollar_figure resulted in a gross_valuation_misstatement under sec_6662 a property value claimed on a return results in a gross_valuation_misstatement if that value is or more of the property's correct value the dollar_figure value that reri assigned to the smi in claiming a deduction for its contribution of the property to the university i sec_953 of the amount that we have determined to be the smi's correct value in fact reri's claim of a deduction of at least dollar_figure dollar_figure would have resulted in a gross_valuation_misstatement conversely reri's claimed deduction would have resulted in a gross_valuation_misstatement as long as the smi's actual value was no greater than dollar_figure dollar_figure thus we conclude that respondent has met his burden of production under sec_7491 regarding the appropriateness of the gross_valuation_misstatement penalty in particular any underpayment_of_tax resulting from the disallowance of reri's claimed charitable_contribution_deduction would be attributable to a gross_valuation_misstatement to the extent that the underpayment reflects the excess of the dollar_figure value that reri claimed for the smi over dollar_figure e the reasonable_cause exception petitioner argues that any underpayment attributable to a redetermination of reri's claimed charitable_contribution_deduction should not be subject_to the gross or substantial_valuation_misstatement penalty of sec_6662 and h regardless of the amount determined to be the smi's correct fair_market_value on the date of reri's gift because of the existence of reasonable_cause for the portion of the underpayment that would otherwise be subject_to penalty petitioner acknowledges that under sec_6664 reri has no reasonable_cause defense unless its claimed deduction was supported by a qualified_appraisal and the partnership's own good-faith investigation of the smi's value petitioner argues in the case of a remainder subject_to sec_7520 'a good_faith investigation of the value of the contributed property' should be interpreted to require an investigation of the value of the fee estate since the remainder value is determined under sec_7520 by arithmetic formula petitioner claims that because hawthorne acquired the hawthorne property from an unrelated seller in date for dollar_figure million and because bonz rea valued the property at dollar_figure million as of date in connection with the loan that financed hawthorne's acquisition of the property it was reasonable for reri to conclude that the gelbtuch appraisal represented a reasonable estimate of value respondent challenges petitioner's reasonable_cause argument on two grounds first respondent claims that the gelbtuch appraisal is not a qualified_appraisal second he claims that reri acquired the smi solely to achieve a tax deduction for its partners in an amount far greater than reri's purchase_price that reri and its partners were indifferent to the smi's actual value and failed to perform any due diligence in that regard and that consequently reri did not make a good_faith investigation of the value of the contributed_property within the meaning of sec_6664 respondent's assertion of the gross_valuation_misstatement penalty for the first time in an amendment to his answer raises the question of which party bears the burden_of_proof in regard to the availability of the reasonable_cause exception to that penalty as a general_rule once the commissioner satisfies his burden of production under sec_7491 establishing the appropriateness of a determined penalty the taxpayer then bears the burden of proving that exculpatory factors such as reasonable_cause prevent the imposition of the penalty see higbee v commissioner t c pincite nonetheless under rule a the commissioner bears the burden_of_proof in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer thus while petitioner bears the burden of proving reasonable_cause as a defense to the substantial_valuation_misstatement penalty that respondent determined in the fpaa if the gross_valuation_misstatement penalty that respondent asserted by amendment to his answer is either a new_matter or an increase in deficiency within the meaning of rule a then respondent would bear the burden of proving the absence of reasonable_cause to justify the imposition of that penalty if so each party would bear the burden of proving the same facts for different purposes on at least two occasions we have held that when the commissioner increases a penalty in his answer the burden_of_proof in regard to the applicability of a reasonable_cause defense is divided between the parties in defending against the penalty initially determined the taxpayer bears the burden of proving reasonable_cause while the commissioner to justify the asserted increase in the penalty must prove the absence of reasonable_cause see 143_tc_376 aff'd in part appeal dismissed in part 616_fedappx_391 10th cir arnold v commissioner tcmemo_2003_259 wl at a subsequent increase in the amount of an asserted penalty however may not affect the evidence the taxpayer must produce to establish reasonable_cause if the existence of reasonable_cause as a defense to both the penalty initially determined and the increased penalty is completely dependent upon the same evidence there might be little practical reason to shift the burden_of_proof 112_tc_183 ndollar_figure in such a case t he taxpayer would not suffer from lack of notice concerning what facts must be established id moreover while rule a lists new matters and increases in deficiency as separate grounds for shifting the burden_of_proof our cases have generally treated the effect of a change in the commissioner's position on the amount of the asserted deficiency as relevant to the question of whether the change results in a new_matter for example in 66_tc_743 aff'd in part 571_f2d_174 3d cir we considered the commissioner's assertion in an amendment to his answer of an increased addition_to_tax for late filing we concluded that the commissioner bore the burden_of_proof in regard to the increased addition_to_tax because it was a new_matter in support of that conclusion we observed that respondent's new position requires the presentation of different evidence and cannot be said to simply clarify or develop his original determination id further we added we are strongly influenced by the fact that the commissioner seeks an increased deficiency by way of his amended answer id thus we treated the effect of the commissioner's change in position on the relevant evidence and the amount of the deficiency as factors supporting the conclusion that the change resulted in a new_matter within the meaning of rule a we did not treat the increase in the deficiency as a separate ground in its own right to shift the burden_of_proof to the commissioner we might have occasion in an appropriate case to reconsider the conclusions we reached in rader and arnold that under rule a any position advanced by the commissioner in his answer that increases the amount of a determined deficiency necessarily shifts the burden_of_proof even if that new position has no effect on the evidence the taxpayer is required to present the present case however does not provide that occasion for the reasons explained below we conclude that even if respondent must prove that reri did not make a good-faith investigation of the smi's value to justify the asserted gross_valuation_misstatement penalty he has met that burden although the code and the regulations do not specify what constitutes a good_faith investigation the taxpayer must do more than simply accept the result of a qualified_appraisal for the requirement of sec_6664 to have any meaning whitehouse hotel ltd p'ship v commissioner t c pincite petitioner claims that reri's acceptance of the value mr gelbtuch assigned to the fee interest in the hawthorne property as of date was supported by the price hawthorne paid to acquire the property in date and bonz rea's appraisal of the property as of date but those allegedly confirming data cannot justify reri's acceptance of the results of the gelbtuch appraisal unless the partnership through its partners or perhaps advisers was aware of those data and took them into account in determining the amount to claim as a deduction for its contribution of the smi to the university the record provides no evidence on that factual question nonetheless because we treat respondent as bearing the burden of proving that reri did not make a good-faith investigation of the smi's value to justify the asserted gross_valuation_misstatement penalty we will assume that reri's partners or advisers did discover through investigation the terms on which hawthorne acquired the hawthorne property in date and the value that bonz rea assigned to the property as of date and took that information into account in arriving at a value to assign to the smi on reri's return having resolved the relevant factual question regarding reri's efforts in investigating the smi's value we now face the legal question of whether the allegedly confirming data justified reri's acceptance of the value mr gelbtuch assigned to the hawthorne property on that question petitioner's own arguments challenging dr cragg's valuation of the smi work against him in seeking to undermine dr cragg's conclusion regarding the smi's value on date which is based in part on the price hawthorne paid for the hawthorne property in date petitioner argues the value of the property as of date is of minimal probative value and borders on irrelevant we agree that evidence of the hawthorne property's value in date much less the date date of the bonz rea appraisal is of limited worth in assessing the property's value in date marshaling evidence of a property's value months or more before a gift is simply not sufficient as a matter of law to qualify as a good-faith investigation into the value of the property at the time of the giftdollar_figure 21in appropriate circumstances a taxpayer's commissioning of a second contemporaneous appraisal may support finding a good-faith investigation within the meaning of sec_6664 see eg 755_f3d_236 5th cir obtaining a qualified_appraisal analyzing that appraisal commissioning another appraisal and submitting a professionally-prepared tax_return is sufficient to show a good_faith investigation as required_by_law aff'g in part vacating in part 139_tc_304 whitehouse hotel involved a partnership's contribution of a charitable continued therefore assuming that respondent has the burden of proving that reri did not make a good-faith investigation of the smi's value to justify the asserted gross_valuation_misstatement penalty we conclude that respondent has met that burden consequently regardless of whether the gelbtuch appraisal is a qualified_appraisal within the meaning of sec_1_170a-13 income_tax regs reri did not have reasonable_cause for or act in good_faith with respect to its claim of a charitable_contribution_deduction that resulted in a gross_valuation_misstatement f conclusion for the reasons described above we conclude that reri's claimed deduction for its contribution of the smi to the university resulted in a gross_valuation_misstatement within the meaning of sec_6662 further any underpayment_of_tax resulting from our disallowance of that deduction would be attributable to a gross_valuation_misstatement to the extent that the underpayment reflects the excess of the dollar_figure value that reri claimed for the smi over continued conservation_easement because the second allegedly confirming appraisal did not determine the value of the servitude we concluded that it d id not constitute an investigation in good_faith or otherwise of the value of the servitude whitehouse hotel ltd p'ship v commissioner t c pincite unlike the bonz rea appraisal on which petitioner in this case purports to rely however the second appraisal in whitehouse hotel was contemporaneous with the partnership's gift dollar_figure--the amount that we have determined to be its value as of the date of the gift although the liability of a particular partner for the gross_valuation_misstatement penalty will depend on the arithmetic threshold provided in sec_6662 no partner will be able to avoid the penalty on the basis of the reasonable_cause exception provided in sec_6664 decision will be entered under rule
